Opinion filed January 6, 2011




                                          In The


   Eleventh Court of Appeals
                                        __________

                                   No. 11-10-00093-CV
                                       __________

                        DONALD W. CRAWFORD, Appellant

                                              V.

               JESSE L. DAVIS AND SHIRLEY PEARL, Appellees


                          On Appeal from the 349th District Court
                                   Anderson County, Texas
                                Trial Court Cause No. 349-6455


                           MEMORANDUM OPINION
       Donald W. Crawford sued Jesse L. Davis and Shirley Pearl for providing him sack
lunches instead of three meals a day while the George Beto Unit of the Texas Department of
Criminal Justice – Institutional Division was in lock down. Thomas sought a total of $50,000 in
damages for his alleged mental suffering and anguish. The trial court dismissed his claims
because he failed to comply with the requirements of TEX. CIV. PRAC. & REM. CODE ANN.
§ 14.004 (Vernon 2002) and because his claims were frivolous and without merit. We affirm.
       On appeal, Crawford contends that dismissal is not proper for failure to comply with
Section 14.004 and because the trial court abused its discretion when it did not grant his motion
for rehearing. We disagree.
       The requirements of Section 14.004 are mandatory; therefore, dismissal is an appropriate
remedy. Crawford failed to state any actionable cause of action in his petition. The trial court
did not abuse its discretion. All of Crawford’s arguments on appeal have been considered, and
each is overruled.
       The order of the trial court is affirmed.




                                                       PER CURIAM


January 6, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2